NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        JUN 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 SURENDER KUMAR,                                   No.    14-71100

              Petitioner,                          Agency No. A088-129-637

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Surender Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

         Substantial evidence supports the agency’s adverse credibility

determination based on inconsistencies regarding police visits, whether Kumar’s

father beat his brother, and when Kumar sold his shop. See id. at 1048 (adverse

credibility determination was reasonable under the totality of circumstances).

Kumar’s contention that the IJ misstated his testimony with regard to the number

of times police visited his house is belied by the record. In the absence of credible

testimony, Kumar’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Kumar’s CAT

claim because it was based on the same evidence found not credible, and he does

not point to any other evidence that compels the finding that it is more likely than

not that he would be tortured by or with the consent or acquiescence of the

government if returned to India. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                          2                                    14-71100